                    IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MANUEL HERNANDEZ,                       :
    Plaintiff,                          :
                                        :
      v.                                :      CIVIL ACTION NO. 18-CV-3815
                                        :
CORRECTIONS EMERGENCY                   :
RESPONSE TEAM (CERT), et al.,           :
    Defendants.                         :

                                       ORDER

      AND NOW, this 11th day of October, 2018, upon consideration of Plaintiff

Manuel Hernandez’s pro se Amended Complaint (ECF No. 8), it is ORDERED that:

      1.   The Amended Complaint is DISMISSED with prejudice for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the

Court’s Memorandum.

      2.   The Clerk of Court shall CLOSE this case.

                                        BY THE COURT:


                                        /s/ Gerald J. Pappert
                                        GERALD J. PAPPERT, J.
